     Case 2:18-cv-00091-MHT-SMD Document 97 Filed 12/16/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DARCY CORBITT, et al.,                 )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )      CASE NO. 2:18-cv-91-MHT-SMD
                                       )
HAL TAYLOR, et al.,                    )
                                       )
      Defendants.                      )



                    NOTICE OF SUPPLEMENTAL AUTHORITY

      The Plaintiffs respectfully provide the Court with notice of supplemental

authority, Ray v. Himes, No. 2:18-CV-00272, Doc. 80 (S.D. Ohio Dec. 16, 2020),

attached as Ex. A, which was decided after the Plaintiffs submitted their Reply to

Defendants’ Response to the Court’s Briefing Order (Doc. 85).

      Ray v. Himes concerns a challenge to Ohio’s policy of not correcting the sex

designation on transgender people’s birth certificates. In its opinion and order, the

Southern District of Ohio ruled in favor of plaintiffs on cross-motions for summary

judgment. The decision addressed the plaintiffs’ informational privacy claim,

ruling for plaintiffs because they “presented evidence that Defendants’ Policy has

compromised their safety, reveals their sensitive personal information, and could

lead to future bodily harm if continued to be enforced.” Ray, No. 2:18-CV-00272

at 10; see Mem. in Supp. of Pls.’ Mot. for Summ. J. (Doc. 51 at 45-50) (arguing
     Case 2:18-cv-00091-MHT-SMD Document 97 Filed 12/16/20 Page 2 of 4




that Alabama’s driver’s license policy violates Plaintiffs’ informational privacy

rights). The decision also ruled for plaintiffs on the basis of their Equal Protection

Claim, finding that “the Defendants’ Policy treats transgender[] people differently

than similarly situated Ohioans” and that the proffered justifications were “nothing

more than thinly veiled post-hoc rationales” that would “not even survive rational

basis review.” Ray, No. 2:18-CV-00272 at 17, 26; see Mem. in Supp. of Pls.’ Mot.

for Summ. J. (Doc. 51 at 25-45) (arguing that Alabama’s driver’s license policy

violates Equal Protection clause).

                                  CONCLUSION

      For the above reasons, Ray provides further support for the Plaintiffs’

argument that the Court should rule in favor of Plaintiffs.




                                           2
     Case 2:18-cv-00091-MHT-SMD Document 97 Filed 12/16/20 Page 3 of 4




Respectfully submitted this 16th day of December 2020.



                                                 /s/ Randall C. Marshall
                                                 Randall C. Marshall

Randall C. Marshall
Kaitlin Welborn*
ACLU of Alabama
P.O. Box 6179
Montgomery, AL 36106
rmarshall@aclualabama.org
kwelborn@aclualabama.org

Rose Saxe*
James Esseks*
ACLU LGBT & HIV Project / ACLU Foundation
125 Broad St., 18th Floor
New York, NY 10004
(212) 549-2605
rsaxe@aclu.org
jesseks@aclu.org

Gabriel Arkles*
Transgender Legal Defense and Education Fund
520 Eighth Avenue, Ste. 2204
New York, NY 10018
(646) 993-1688
garkles@transgenderlegal.org

* Admitted Pro Hac Vice




                                       3
     Case 2:18-cv-00091-MHT-SMD Document 97 Filed 12/16/20 Page 4 of 4




                         CERTIFICATE OF SERVICE


I certify that I have, on December 16, 2020, electronically filed the foregoing

pleading with the Clerk of the Court, using the CM/ECF filing system which serve

all counsel of record.




                                                    /s/ Randall C. Marshall
                                                    Randall C. Marshall




                                          4
